  Case 2:15-cr-00209-SDW Document 18 Filed 06/10/20 Page 1 of 1 PageID: 228

                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    District of New Jersey


                                                    970 Broad Street, Suite 700               (973) 645-2700
                                                    Newark, New Jersey 07102

                                                    June 10, 2020

Honorable Susan D. Wigenton
United States District Judge
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

       Re: United States v. William E. Baroni, Jr. and Bridget Anne Kelly, Crim. No. 15-193
           United States v. David Wildstein, Crim. No. 15-209

Dear Judge Wigenton:

       Enclosed is a proposed order for the Court’s consideration that vacates the judgments
against these defendants, dismisses the Indictment against Mr. Baroni and Ms. Kelly, and
dismisses the Information against Mr. Wildstein.

       As the Court knows, today the Court of Appeals issued a mandate and judgment that
directed the Court to vacate Mr. Baroni’s and Ms. Kelly’s convictions and dismiss the
Indictment against them. Now that there is no procedural bar, the Court can act upon Mr.
Baroni’s and Ms. Kelly’s requests, and the Government asks that the Court do so.

       Additionally, given the decisions of the Supreme Court and the Court of Appeals, Mr.
Wildstein, through counsel, is now asserting that he is legally innocent of the offenses to which
he pled guilty and that his conviction should be vacated pursuant to 28 U.S.C. § 2255. The
United States does not oppose that relief, which, if granted, would make dismissal of the
Information against Mr. Wildstein proper with leave of court. See Fed. R. Crim. P. 48(a).

                                                    Respectfully submitted,

                                                    MARK E. COYNE
                                                    Attorney for the United States*

                                            By:     /s/Lee M. Cortes, Jr.
                                                    Lee M. Cortes, Jr.
                                                    Assistant U.S. Attorney
__________________________
*     Acting under authority conferred by 28 U.S.C. § 515.
